Order filed July 28, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00502-CV



       IN RE UNITED FINANCIAL CASUALTY COMPANY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               234th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2021-79224

                                      ORDER

      On July 12, 2022, relator United Financial Casualty Company filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Lauren Reeder, presiding judge of the 234th District Court of Harris
County, to vacate the trial court’s June 6, 2022 order denying relator’s motion to
abate plaintiff’s extracontractual claims.
      Relators must file with the petition a sufficient record to establish the right to
relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).
Rule 52.7(a)(2) of the Texas Rules of Appellate Procedure requires the relators to
file with the petition “a properly authenticated transcript of any relevant testimony
from any underlying proceeding, including any exhibits offered into evidence, or a
statement that no testimony was adduced in connection with the matter
complained.” Tex. R. App. P. 52.7(a)(2).

      Here, the trial court order is ambiguous as to whether a hearing was
conducted on relator’s motion to abate plaintiff’s extracontractual claims.
Relator’s petition is neither accompanied by a reporter’s record of a hearing nor a
statement that no testimony was adduced in connection with the matter
complained. See Tex. R. App. P. 52.7(a)(2).

      By this order, the Court gives relator notice that the petition will be
dismissed unless relator files a supplemental and/or amended petition to address
the record issue identified above on or before August 11, 2022.

      The court requests that the real parties in interest file a response to the
petition for writ of mandamus on or before September 12, 2022. See Tex. R. App.
P. 52.4, 52.8(b)(1).

      It is so ORDERED.


                                        PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.



                                           2